859 F.2d 124
Kenneth Michael JULIAN, Plaintiff-Appellee,v.UNITED STATES DEPARTMENT OF JUSTICE, Defendant-Appellant.Margaret J. WALLACE, Plaintiff-Appellee,v.UNITED STATES PAROLE COMMISSION, and Charles Turnbo, Warden,F.C.I., Pleasanton, CA, Defendants-Appellants.
Nos. 85-2649, 85-2751.
United States Court of Appeals,Ninth Circuit.
Oct. 12, 1988.

ON REMAND FROM THE UNITED STATES SUPREME COURT
Before WALLACE, ALARCON and BEEZER, Circuit Judges.

ORDER

1
The Supreme Court's mandate of May 16, 1988, --- U.S. ----, 108 S.Ct. 1606, 100 L.Ed.2d 1, affirmed this court's opinion in Julian v. U.S. Department of Justice, No. 85-2649 and Wallace v. U.S. Parole Commission, No. 85-2751, 806 F.2d 1411.    We remand to the district court for further proceedings consistent with our opinion and the Supreme Court's mandate.


2
Subsequent to the issuance of the Supreme Court's mandate, Margaret J. Wallace, appearing pro per, filed or lodged in this court the following items:


3
(1) "Amendment to Complaint, Emergency Motion for Damages and Clearance of Record;"


4
(2) "Amendment to Complaint, Motion to Reopen or Rehearing;"


5
(3) "Amendment to Complaint, Motion to Restate or Rehearing."


6
The Clerk of this court is directed to transmit to the Clerk, United States District Court for the Northern District of California, certified copies of each of the above-referenced papers and the district judge is directed to dispose of the additional claims of Wallace in the exercise of original jurisdiction.